Title: To George Washington from Edmund Randolph, 15 January 1783
From: Randolph, Edmund
To: Washington, George


                        
                            Dear sir
                            Richmond Jany 15th 1783
                        
                        Your excellency’s favour, desiring me to communicate with Mr Lund Washington on the
                            subject of Colo. Mercer’s affairs, has been duly received. I have written to him on the subject; informing him, that the
                            application of Mr John Mercer for the bond was founded on an order of the high court of chancery. He
                            was directed to give bond, and, I believe, he has done so tho’ of this I am not  I cannot have
                            access at present to the records of the court. However
                            
                            appointment, and by so doing  injury on account of having parted from the
                            bonds.
                        Mrs Randolph unites with me in a  of our respects to your lady and yourself. and for
                            myself in particular I wish your excellency to be persuaded, that I am Dear sir Your affectionate and
                            obliged sarv.
                        
                            Edm: Randolph
                        
                    